On August 28, 2000, the Board of Commissioners on Grievances and Discipline filed its Final Report in this court, recommending that pursuant to Gov.Bar R. V(6)(B)(3), the respondent, Steven L. Howland, be suspended from the practice of law for two years, with one year to be stayed. While this matter was pending, the court was notified that on or about December 27, 2000, respondent died. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that this matter be, and hereby is, dismissed.
IT IS FURTHER ORDERED by the court, sua sponte, that the estate of respondent pay board costs in this matter in the amount of $184.93, which costs shall be payable by certified check or money order to this court on or before ninety days from the date of this order. It is further ordered that if these costs are not paid in full on or before ninety days from the date of this order, interest at the rate of ten percent per annum shall accrue as of ninety days from the date of this order, on the costs, and the court may take further action in this matter.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that the estate of respondent bear the costs of publication.